Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to Amendments filed on 08/02/2022, wherein Claims 13, 18, and 19 have been amended and new claims 20 and 21 has been added. Claims 13-21 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 13-16 and 18-19 have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Regarding Claim 17: Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Applicant states on page 9 of the Arguments: “Applicant does not agree with this assertion, however, because "a first distance" as recited in claim 17 of the present application corresponds to the distance L shown in FIG. 37 of the present application. The above-discussed point made by the Examiner involves the depth D shown in FIG. 37 which varies in accordance with speed. On the other hand, Applicant respectfully submits that the distance L does not vary in accordance with speed”.
However, in the page 112 of the Specification, lines 7-9, applicant states regarding Fig. 37: “These distances vary in accordance with the speed, and thus distance L may vary in accordance with speed V of the vehicle, just like L=a×V+b (a and b are constants)”. In the Claim 17 rejection and motivation statement, Examiner referred to the claimed distance L, not to the depth D.
Applicant further states on pages 9 and 10: “As a result, even if the above-discussed point made by the Examiner involves the depth D, an increase in the speed of an object does not increase a distance that can be covered in the same time interval. In this regard, Applicant respectfully submits that the unit of a radio wave speed and the unit of a vehicle speed greatly differ from each other, and they thus cannot be compared. Nevertheless, Applicant has added in this paper a new dependent claim 20 that is associated with the above-discussed depth D. Applicant respectfully submits that narrowing down targets to be sensed can achieve low-latency and this advantageous effect is specific to a three-dimensional point cloud having a large data amount”.
Examiner respectfully disagrees. In the Specification, page 112, lines 13-17, applicant states regarding Claim 37: “Depth D may have a fixed value, but may vary in accordance with speed V of the vehicle, just like D=c×V+d (c and d are constants). Also, D that is set to satisfy D>V×Δt enables the overlap of a space to be transmitted and a space transmitted in the past. This enables vehicle 801 to transmit a space on the traveling road to the following vehicle, etc. completely and more reliably”. Moreover, the Specification is silent regarding “the unit of a radio wave speed”. The specification is concerned about the speed of the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20070030212 to Shibata (hereinafter Shibata) in view of US20050134440 to Breed (hereinafter Breed) and in further view of US20160071235A1 to Inada et al. (hereinafter Inada).  

Regarding Claim 13: Shibata discloses:
“A three-dimensional data generation method” (para 0021 – “a three-dimensional measuring unit adapted to perform (interpreted as a three-dimensional data generation method, added by examiner), by a three-dimensional measuring instrument, a three-dimensional measurement for an environment… a measurement value receiving unit adapted to receive a three-dimensional measurement value from outside”), comprising
“wirelessly receiving first data by a device (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”; para 0067 – “The wireless communication interface 252 performs data transmission/reception with the first vehicle A”), 
“the device being provided on a first moving body which moves along a traveling direction” (Figs. 9 and 10; para 0050 – “a vehicle outside-image display apparatus 101 provided for a first vehicle A”); 
“the first data representing three-dimensional positions” (para 0066 – “a three-dimensional measurement value 262 (i.e. first data, added by examiner) obtained from a three-dimensional measuring instrument 232 that performs a three-dimensional measurement of an environment”);
“generating second data based on detection by a sensor provided on the first moving body, the second data representing three-dimensional positions in a space in front of the first moving body in the traveling direction” (Fig.9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second data, added by examiner)… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, added by examiner) that performs a three-dimensional measurement for an environment”), 
“wirelessly transmitting third data to at least one of a second moving body following the first moving body in the traveling direction, the third data representing three-dimensional positions generated based on the first data and the second data” (Figs 9 and 10; para 0067 – ““The wireless communication interface 252 performs data transmission/reception with the first vehicle A”; para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
Shibata is silent on:
“a traffic monitoring system”.
	However, Breed discloses:
“a traffic monitoring system” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.
	Both Shibata and Breed are silent on:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units”.
	However, Inada discloses:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units” (Abstract – “Methods and Apparatus provide for obtaining a data sequence representative of a three-dimensional parameter space; forming a plurality of coding units by dividing, in three dimensions, the data sequence subject”; para 0012 – “The data compression device comprises: a data division unit configured to form a coding unit by dividing, three-dimensionally, a data sequence subject to compression in a three-dimensional parameter space”; Fig. 3; para 0048 – “the present embodiment is excellent in random accessibility to a three-dimensional space defined by an image plane and a time axis of moving image data. Therefore, for example, by considering the time axis as the “depth”, three-dimensional volume data instead of moving image data may be used as a processing target.”; para 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata/Breed combination, as taught by Inada, in order to improve the safety of multi-vehicle combined operation by bringing more detailed and comprehensive information on the tree-dimensional data used in estimating the road situation ahead of the vehicle.

Regarding Claim 14: Shibata/Breed/Inada combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“wherein the first data received has been transmitted from a third moving body preceding the first moving body in the traveling direction” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”;), and 
“the first data represents three-dimensional positions around the third moving body” (para 0068 – “The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (interpreted as three-dimensional positions around the third-moving body, added by examiner) produced by the measurement value combining unit 237”).

Regarding Claim 15: Shibata/Breed combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“the third data is part of merge data of the first data and the second data” (para 0066 -  “The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261, which is a measurement value obtained by combining (interpreted as merging, added by examiner) the received three-dimensional measurement value 262 with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 that performs a three-dimensional measurement for an environment in a picture range of the camera 211.”), and 
“the three-dimensional positions represented by the third data include at least three- dimensional positions in a region hidden from view of the second moving body” (para 0058 – “part of the image, captured by the installed camera 111 or 113, in which the field of vision is blocked by the forward vehicle is combined with a portion of the received vehicle outside-image information 122 or 121 to produce the renewed vehicle outside-image information 121or 123 in which the field of vision is cleared”; para 0085 – “it is also possible to transmit the vehicle outside-image information 321 produced by the combining to a further rearward vehicle by the image transmitting unit 315. Moreover, it is possible to combine the image information 322 with received vehicle outside-image information from a forward vehicle (interpreted as the information from a region hidden from view, added by examiner)”).

Regarding Claim 16: Shibata/Breed/Inada combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Shibata further discloses:
“updating the third data when the three-dimensional position represented by the third data are changed” (para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed (i.e. updated, added by examiner) three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).; and 
“wirelessly retransmitting the third data updated to the second moving body” (para 0085 – “it is also possible to transmit the vehicle outside-image information 321 produced by the combining to a further rearward vehicle by the image transmitting unit 315.)

Regarding Claim 17: Shibata/Breed/Inada combination discloses the three-dimensional data generation method according to claim 13 (see the rejection for Claim 13).
Regarding the limitation “wherein a first distance in the traveling direction between the first moving body and the space varies depending on a moving speed of the first moving body”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notice that the distance varies in accordance with a traveling speed of the mobile object, since according to the definition of speed, the faster the object moves, the longer is the distance it can cover during the same time interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to count for the changing distance resulting from the changing speed of the vehicle, in order to minimize the latency and improve the resolution of the resulting data.

Regarding Claim 18:  Shibata discloses:
“A three-dimensional data generation device provided on a first moving body which moves along a traveling direction” (para 0021 – “the invention provides a vehicle outside-image display apparatus… comprising: a three-dimensional measuring unit adapted to perform, by a three-dimensional measuring instrument, a three-dimensional measurement for an environment… a measurement value receiving unit adapted to receive a three-dimensional measurement value from outside; and a viewpoint converting unit adapted to convert the vehicle outside-image information… and to supply the converted information to the image combining unit”) , the three-dimensional data generation device comprising: 
“a communication circuit configured to wirelessly receive first data representing three- dimensional positions” (Fig. 10; para 0051 – “The wireless communication interface 152 (i.e. communication circuit, added by examiner) performs data transmission/reception with the first vehicle A”),
“a processor coupled to the communication circuit to generate second data based on detection by a sensor provided on the first moving body” (para 0021 – “a three-dimensional measuring unit (interpreted as a processor coupled to the communication circuit, added by examiner) adapted to perform, by a three-dimensional measuring instrument (i.e. sensor, added by examiner), a three-dimensional measurement for an environment), 
“the second data representing three- dimensional positions in a space in front of the first moving body in the traveling direction” (Fig. 9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… . The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second data, added by examiner)”… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, added by examiner) that performs a three-dimensional measurement for an environment)”); and 
”the communication circuit configured to wirelessly transmit third data to at least one of a second moving body following the first moving body in the traveling direction” (Fig. 10; para 0051 – “The wireless communication interface 152 (i.e. communication circuit, added by examiner) performs data transmission/reception with the first vehicle A”), 
“the third data representing three-dimensional positions generated based on the first data and the second data” (para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
	Shibata is silent on “a traffic monitoring system”.
	However, Breed discloses:
“a traffic monitoring system” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.
	Both Shibata and Breed are silent on:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units”.
	However, Inada discloses:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units” (Abstract – “Methods and Apparatus provide for obtaining a data sequence representative of a three-dimensional parameter space; forming a plurality of coding units by dividing, in three dimensions, the data sequence subject”; para 0012 – “The data compression device comprises: a data division unit configured to form a coding unit by dividing, three-dimensionally, a data sequence subject to compression in a three-dimensional parameter space”; Fig. 3; para 0048 – “the present embodiment is excellent in random accessibility to a three-dimensional space defined by an image plane and a time axis of moving image data. Therefore, for example, by considering the time axis as the “depth”, three-dimensional volume data instead of moving image data may be used as a processing target.”; para 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata/Breed combination, as taught by Inada, in order to improve the safety of multi-vehicle combined operation by bringing more detailed and comprehensive information on the tree-dimensional data used in estimating the road situation ahead of the vehicle.

Regarding Claim 19: Shibata discloses:
“wirelessly transmitting first data to a first moving body which moves along a traveling direction, the first data representing three-dimensional positions” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”; para 0067 – “The wireless communication interface 252 performs data transmission/reception with the first vehicle A”); and
”wirelessly receiving third data from the first moving body, the third data representing three-dimensional positions generated based on the first data and second data, the second data being generated based on detection by a sensor provided on the first moving body, the second data representing three-dimensional positions in a space in front of the first moving body in the traveling direction” (Figs 9 and 10; para 0067 – ““The wireless communication interface 252 performs data transmission/reception with the first vehicle A”; para 0068 – “The measurement value receiving unit 236 receives the three-dimensional measurement value 262 from the second vehicle B through the wireless communication interface 251. The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234. The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).   
	Shibata is silent on:
“A traffic monitoring method, performed by a traffic monitoring system, the traffic monitoring method comprising”.
	However, Breed discloses: 
“A traffic monitoring method, performed by a traffic monitoring system, the traffic monitoring method comprising” (Figs. 13-15, 15A, 16B; para 0010 – “the invention relates to the use of a Global Positioning System (“GPS”) (i.e. traffic monitoring system, added by examiner), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy. The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata, as taught by Breed, in order to improve the safety of multi-vehicle combined operation and to avoid the collision or abrupt stops using the system, which allows to register the objects ahead of the vehicle on the road and transmit this information.
Both Shibata and Breed are silent on:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units”.
	However, Inada discloses:
“the first data being divided into a plurality of first random access units; the third data being divided into a plurality of third random access units” (Abstract – “Methods and Apparatus provide for obtaining a data sequence representative of a three-dimensional parameter space; forming a plurality of coding units by dividing, in three dimensions, the data sequence subject”; para 0012 – “The data compression device comprises: a data division unit configured to form a coding unit by dividing, three-dimensionally, a data sequence subject to compression in a three-dimensional parameter space”; Fig. 3; para 0048 – “the present embodiment is excellent in random accessibility to a three-dimensional space defined by an image plane and a time axis of moving image data. Therefore, for example, by considering the time axis as the “depth”, three-dimensional volume data instead of moving image data may be used as a processing target.”; para 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional data creation method, disclosed by Shibata/Breed combination, as taught by Inada, in order to improve the safety of multi-vehicle combined operation by bringing more detailed and comprehensive information on the tree-dimensional data used in estimating the road situation ahead of the vehicle.

With Regards to Claims 20 and 21, Shibata/Breed/Inada combination discloses the claimed limitations as disclosed with regards to Claim 17, including the obviousness statement (see the rejection for Claim 17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100272417A1 to Nagasawa et al. (hereinafter Nagasawa) discloses a stereoscopic video and audio recording method, with an audio information storage region for three-dimensional video is arranged in advance.
US20150110473A1 to Wang et al. (hereinafter Wang) discloses the multi-layer video file format designs.
US20070217756A1 to Lee et al. (hereinafter Lee) discloses methods of storing and accessing pictures in a multi-field video operation.
US20090184957A1 to Kim et al. (hereinafter Kim) discloses method and system for compressing and decoding mesh data with random accessibility in three-dimensional mesh model.
US20210232643A1 to Ricci (hereinafter Ricci) discloses system and method for adapting a control function based on a user profile.
US20130235152A1 to Hannuksela et al. (hereinafter Hannuksela) discloses video coding and decoding.
US20140161175A1 to Zhang et al. (hereinafter Zhang) discloses advanced residual prediction in scalable and multi-view video coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863